Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of November 5, 2018,
by and among Neos Therapeutics, Inc., a Delaware corporation (the “Company”),
Deerfield Private Design Fund III, L.P. (“DPDF”) and Deerfield Special
Situations Fund, L.P. (“DSSF” and, together with DPDF, the “Original Investors”
and each individually, an “Original Investor”).

 

WHEREAS:

 

A. In connection with the amendment of the Facility Agreement, dated as of May
11, 2016, by and among the Company and the Original Investors (as amended by
that certain First Amendment to Facility Agreement, dated as of June 1, 2017,
the “Original Facility Agreement”), pursuant to that certain Second Amendment to
Facility Agreement, dated as of November 5, 2018, by and among the Company, the
Original Investors and the other parties thereto (the “Second Amendment”), the
Company is issuing Convertible Notes (as defined below), which permit each
holder to convert the principal of the Convertible Notes held thereby into
shares of the Company’s common stock (“Common Stock”), in each case, upon the
terms and conditions, and subject to the limitations, set forth in the
Convertible Notes; and

 

B. To induce the Original Investors to execute and deliver the Second Amendment,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the “Securities Act”), and
applicable state securities laws.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Investors hereby agree as follows:

 

1. DEFINITIONS.

 

a. As used in this Agreement, the following terms shall have the following
meanings:

 

(i) “Additional Filing Deadline” means, with respect to any Registration
Statement that may be required pursuant to Section 2(a)(ii), (A) the first date
or time that such Registrable Securities may then be included in a Registration
Statement if such Registration Statement is required because the SEC shall have
notified the Company in writing that certain Registrable Securities were not
eligible for inclusion on a previously filed Registration Statement, or (B) if
such additional Registration Statement is required for a reason other than as
described in (A) above, the twentieth (20th) day following the date on which the
Company first knows that such additional Registration Statement is required;
provided, however, if the Additional Filing Deadline would otherwise fall more
than 45 days, but less than 76 days, after the end of the Company’s most recent
fiscal year and the Company is unable to comply with the Additional Filing
Deadline solely as a result of the unavailability of audited financial
statements for such

 

--------------------------------------------------------------------------------



 

fiscal year, the Additional Filing Deadline shall be extended until the first
business day following the earlier to occur of (a) the deadline (without regard
to any extensions that may be permitted by Rule 12b-25 under the Exchange Act)
for filing by the Company of an annual report on Form 10-K containing such
financial statements with the SEC and (b) the date on which the Company files an
annual report on Form 10-K containing such financial statements with the SEC.

 

(ii) “Additional Registration Deadline” means, with respect to any additional
Registration Statement(s) that may be required to be filed pursuant to Section
2(a)(ii), the thirtieth (30th) day following (A) the first date or time that
such Registrable Securities may then be included in a Registration Statement if
such Registration Statement is required because the SEC shall have notified the
Company in writing that certain Registrable Securities were not eligible for
inclusion on a previously filed Registration Statement, or (B) if such
additional Registration Statement is required for a reason other than as
described in (A) above, the fortieth (40th) day following the date on which the
Company first knows that such additional Registration Statement(s) is required;
provided, however, if the applicable Additional Filing deadline is extended due
to the proviso contained in Section 1(a)(i) above, then such Additional
Registration Deadline shall be extended until the thirtieth (30th) or fortieth
(40th) day, as the case may be, following the Additional Filing Deadline, as so
extended, and provided, further, that if, following the filing date but before
the date that the Additional Registration Statement is declared effective by the
SEC, the Company is unable to file a pre-effective amendment to the Additional
Registration Statement that is required in order to cause such Additional
Registration Statement to become effective because such amendment would
otherwise be filed more than 45 days, but less than 76 days, after the end of
the Company’s last fiscal year and the audited financial statement for such year
are unavailable, the Additional Registration Deadline shall be the date that is
the later of (a) thirty (30) days after the earlier of (1) the deadline (without
regard to any extensions that may be permitted by Rule 12b-25 under the Exchange
Act) for filing by the Company of an annual report on Form 10-K containing such
financial statements with the SEC and (2) the date on which the Company files an
annual report on Form 10-K containing such financial statements with the SEC,
and (b) forty-five (45) days after the Registration Statement is filed.

 

(iii) “Convertible Notes” means the Amended and Restated Senior Secured
Convertible Note(s) issued by the Company pursuant to the Facility Agreement, as
amended pursuant to the Second Amendment, which Convertible Notes amend and
restate the notes originally issued on May 11, 2016 pursuant to the Original
Facility Agreement.

 

(iv) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
together with the rules and regulations promulgated thereunder, and any
successor statute.

 

(v) “Facility Agreement” means the Original Facility Agreement, as amended by
the Second Amendment and as may otherwise be amended, restated or modified and
in effect from time to time.

 

(vi) “Filing Deadline,” for the Registration Statement required pursuant to
Section 2(a)(i), shall mean the date that is thirty (30) calendar days following
the date hereof, and, for each Registration Statement required pursuant to
Section 2(a)(ii) shall mean the Additional Filing Deadline.

 

2

--------------------------------------------------------------------------------



 

(vii) “FINRA” means the Financial Industry Regulatory Authority (or successor
thereto).

 

(viii) “Investor” means any Original Investor and any transferee or assignee who
agrees to become bound by the provisions of this Agreement in accordance with
Section 10 hereof.

 

(ix) “Person” means and includes any natural person, partnership, joint venture,
corporation, trust, limited liability company, limited company, joint stock
company, unincorporated organization, government entity or any political
subdivision or agency thereof, or any other entity.

 

(x) “Prospectus” means (i) any prospectus (preliminary or final) included in any
Registration Statement, as may be amended or supplemented by any prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by such Registration Statement and by all other
amendments and supplements to such prospectus, including post-effective
amendments, and all material incorporated by reference in such prospectus, and
(ii) any “free writing prospectus” as defined in Rule 405 under the Securities
Act relating to any offering of Registrable Securities pursuant to a
Registration Statement.

 

(xi) “Register,” “Registered,” and “Registration” refer to a registration
effected by preparing and filing a Registration Statement or Statements in
compliance with the Securities Act and pursuant to Rule 415, and the declaration
or ordering of effectiveness of such Registration Statement by the United States
Securities and Exchange Commission (the “SEC”).

 

(xii) “Registrable Securities,” for a given Registration, means (a) any shares
of Common Stock (the “Conversion Shares”) issued or issuable upon conversion of
the Convertible Notes (without giving effect to any limitations on conversion
set forth in the Convertible Notes), and (b) any securities issued or issuable
upon any stock split, dividend or other distribution, recapitalization or
similar event with respect to any of the foregoing; provided, however, that any
Registrable Securities shall cease to be Registrable Securities when (x) a
Registration Statement with respect to the sale of such securities has become
effective under the Securities Act and such securities have been disposed of in
accordance with such Registration Statement, (y) such securities are sold in
accordance with Rule 144 under the Securities Act or any successor rule (“Rule
144”), or (z) all of such securities may be immediately sold to the public
without registration or restriction (including without limitation as to volume
by each holder thereof), and without compliance with any “current public
information” requirement, pursuant to Rule 144.

 

(xiii) “Registration Deadline” shall mean, for purposes of the Registration
Statement required pursuant to Section 2(a)(i), the earlier of (i) the date that
is seventy-five (75) days after the date that the applicable Registration
Statement is actually filed or (ii) the date that is seventy-five (75) days
after the applicable Filing Deadline and, with respect to any Registration
Statement required pursuant to Section 2(a)(ii), the Additional Registration
Deadline.

 

(xiv) “Registration Statement(s)” means any registration statement(s) of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement, all
amendments and supplements to such Registration Statement,

 

3

--------------------------------------------------------------------------------



 

including post-effective amendments, and all exhibits to, and all material
incorporated by reference in, such Registration Statement.

 

(xv)  Rule 415” means Rule 415 under the Securities Act or any successor rule
providing for the offering of securities on a continuous basis.

 

2. REGISTRATION.

 

a. MANDATORY REGISTRATION.  (i) Following the date hereof, the Company shall
prepare, and, on or prior to the applicable Filing Deadline, file with the SEC a
Registration Statement (the “Mandatory Registration Statement”) on Form S-3 (or,
if Form S-3 is not then available, on such form of Registration Statement as is
then available to effect a registration of the Registrable Securities, subject
to the consent of the Investors, which consent shall not be unreasonably
withheld) covering the resale of the Registrable Securities, which Registration
Statement, to the extent allowable under the Securities Act and the rules and
regulations promulgated thereunder (including Rule 416), shall state that such
Registration Statement also covers such indeterminate number of additional
shares of Common Stock as may become issuable upon conversion of, or otherwise
pursuant to, the Convertible Notes or the Conversion Shares to prevent dilution
resulting from stock splits, stock dividends or similar transactions. The number
of shares of Common Stock initially included in such Registration Statement
shall be no less than 3,796,668 shares, subject to adjustment for any Stock
Event (as defined in the Convertible Notes) following the date hereof.  Each
Registration Statement (and each amendment or supplement thereto, and each
request for acceleration of effectiveness thereof) shall be provided to (and
shall be subject to the approval, which shall not be unreasonably withheld or
delayed, of) the Investors and their counsel prior to its filing or other
submission.

 

(ii) If for any reason, despite the Company’s use of its best efforts to include
all of the Registrable Securities in the Registration Statement filed pursuant
to Section 2 (a)(i) above, the Company is not permitted to include all of the
Registrable Securities in, or for any other reason any Registrable Securities
are not then included in, such Registration Statement, then the Company shall
prepare, and, as soon as practicable but in no event later than the Additional
Filing Deadline, file with the SEC an additional Registration Statement covering
the resale of all Registrable Securities not already covered by an existing and
effective Registration Statement for an offering to be made on a continuous
basis pursuant to Rule 415.

 

b. RESERVED.

 

3.  OBLIGATIONS OF THE COMPANY. In connection with any registration of the
Registrable Securities hereunder, the Company shall have the following
obligations:

 

a. The Company shall prepare promptly, and file with the SEC as soon as
practicable after such registration obligation arises hereunder (but in no event
later than the applicable Filing Deadline), a Registration Statement with
respect to the number of Registrable Securities provided in Section 2(a), as
applicable, and thereafter use its best efforts to cause each such Registration
Statement relating to Registrable Securities to become effective as soon as
possible after such filing, but in any event shall cause each such Registration
Statement relating to

 

4

--------------------------------------------------------------------------------



 

Registrable Securities to become effective no later than the Registration
Deadline, and shall thereafter keep the Registration Statement current and
effective pursuant to Rule 415 at all times until such date as is the earlier of
(i) the date on which all of the Registrable Securities included in such
Registration Statement have been sold and (ii) the date on which no Investor
holds any Registrable Securities (the “Registration Period”), which Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein), except for information provided in writing by an Investor
pursuant to Section 4(a), shall not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein not misleading.  In the event that Form
S-3 is not available for the registration of the resale of any Registrable
Securities hereunder (but, for the avoidance of doubt, without in any way
affecting the Company’s obligation to register the resale of the Registrable
Securities on such other form as is available, as provided in Section 2(a)), (i)
the Company shall undertake to file, within twenty-five (25) days of such time
as such form is available for such registration, a post-effective amendment to
the Registration Statement then in effect, or otherwise file a Registration
Statement on Form S-3, registering such Registrable Securities on Form S-3;
provided that the Company shall maintain the effectiveness of the Registration
Statement then in effect until such time as a Registration Statement (or
post-effective amendment) on Form S-3 covering such Registrable Securities has
been declared effective by the SEC, and (ii) the Company shall provide that any
Registration Statement on Form S-1 filed hereunder shall incorporate documents
by reference (including by way of forward incorporation by reference) to the
maximum extent possible.

 

b. Subject to Section 3(q) hereof, the Company shall prepare and file with the
SEC such amendments (including post-effective amendments) and supplements to
each Registration Statement and the prospectus used in connection with each
Registration Statement as may be necessary to keep each Registration Statement
current and effective at all times during the Registration Period, and, during
the Registration Period, shall comply with the provisions of the Securities Act
applicable to the Company with respect to the disposition of all Registrable
Securities covered by each Registration Statement until such time as all of such
Registrable Securities have been disposed of in accordance with the intended
methods of disposition by the seller or sellers thereof as set forth in such
Registration Statement.  In the event that on any Trading Day (as defined below)
(the “Registration Trigger Date”) the number of shares available under the
Registration Statements filed pursuant to this Agreement is insufficient to
cover all of the Registrable Securities issued or issuable upon conversion of,
or otherwise pursuant to, the Convertible Notes, without giving effect to any
limitations on the Investors’ ability to convert the Convertible Notes (but
giving effect to the Exchange Cap unless the Company obtains the approval of its
stockholders as required by the applicable rules of the Principal Market (as
defined in the Convertible Notes)), then the Company shall as soon as
practicable, but in any event within twenty (20) days after the Registration
Trigger Date, amend the Registration Statements, or file a new Registration
Statement (on the short form available therefor, if applicable), or both, so as
to cover the total number of Registrable Securities so issued or issuable
(assuming a Conversion Price (as defined in the Convertible Notes) of Ten
Dollars ($10.00) (subject to appropriate adjustment for any Stock Event that
occurs after the date of this Agreement) and without giving effect to any
limitations on conversion contained in the Convertible Notes, but giving effect
to the Exchange Cap unless the Company obtains the approval of its stockholders
as required by the applicable rules of the Principal Market) as of the

 

5

--------------------------------------------------------------------------------



 

second Trading Day immediately preceding the date of the filing of such
amendment or new Registration Statement with the SEC.  The Company shall use its
best efforts to cause such amendment and/or new Registration Statement to become
effective as soon as practicable following the filing thereof, but in any event
the Company shall cause such amendment and/or new Registration Statement to
become effective within sixty (60) days of the Registration Trigger Date or as
promptly as practicable in the event the Company is required to increase its
authorized shares.  “Trading Day” shall mean any day on which the Common Stock
is traded for any period on the NASDAQ Global Market (the “NasdaqGM”), or if not
the NasdaqGM, the principal securities exchange or other securities market on
which the Common Stock is then being traded.  For purposes of the foregoing
provision, the number of shares available under a Registration Statement shall
be deemed “insufficient to cover all Registrable Securities” specified above if
as of any date of determination (A) the number of shares of Common Stock equal
to the sum of (x) the total number of Conversion Shares so issued or issuable
(assuming a Conversion Price of Ten Dollars ($10.00) (subject to appropriate
adjustment for any Stock Event that occurs after the date of this Agreement) and
without giving effect to any limitations on conversion contained in the
Convertible Notes, but giving effect to the Exchange Cap unless the Company
obtains the approval of its stockholders as required by the applicable rules of
the Principal Market) plus (y) the number of shares of Common Stock otherwise
beneficially owned by the Investors that remain Registrable Securities as of
such date of determination is greater than (B) the number of shares of Common
Stock available for resale under such Registration Statement.  The foregoing
calculations shall be made without regard to any limitations on conversion of
the Convertible Notes.

 

c. The Company shall furnish or otherwise make available to each Investor and
its legal counsel (i) promptly after the same is prepared and publicly
distributed, filed with the SEC or received by the Company, one copy of each
Registration Statement and any amendment thereto, each preliminary prospectus
and prospectus and each amendment or supplement thereto, and, in the case of a
Registration Statement referred to in Section 2(a), each letter written by or on
behalf of the Company to the SEC or the staff of the SEC, and each item of
correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion of any thereof which
contains information for which the Company has sought or intends to seek
confidential treatment); and provided that the Company may excise any
information contained therein which would constitute material non-public
information as to any Investor which has not executed a confidentiality
agreement with the Company, and (ii) such number of copies of a prospectus,
including a preliminary prospectus, and all amendments and supplements thereto
and such other documents as an Investor may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such Investor;
provided that the Company may determine in its reasonable judgment to provide
any such copies in electronic form only.  The Company will promptly notify each
of the Investors by electronic mail of the effectiveness of each Registration
Statement or any post-effective amendment. The Company will respond to any and
all comments received from the SEC as soon as reasonably practicable, with a
view towards causing each Registration Statement or any amendment thereto to be
declared effective by the SEC as soon as practicable and, as soon as
practicable, but in no event later than three (3) business days, following the
resolution or clearance of all SEC comments or, if applicable, following
notification by the SEC that any such Registration Statement or any amendment
thereto will not be subject to review, shall file a request for acceleration of
effectiveness of such

 

6

--------------------------------------------------------------------------------



 

Registration Statement to a time and date not later than two (2) business days
after the submission of such request; provided, however, that if during such
period, the Company is unable to file such acceleration request because such
acceleration request would otherwise be filed more than 45, but less than 76
days, after the end of the Company’s most recent fiscal year and the audited
financial statements for such fiscal year are unavailable at such time, such
obligation to file an acceleration request shall be extended until the first
business day following the earlier of (a) the deadline (without regard to any
extensions that may be permitted by Rule 12b-25 under the Exchange Act) for
filing by the Company of an annual report on Form 10-K containing such financial
statements with the SEC and (b) the date on which the Company files an annual
report on Form 10-K containing such financial statements with the SEC.  After
such Registration Statement becomes effective, the Company will file with the
SEC the final prospectus included therein pursuant to Rule 424 (or successor
thereto) under the Securities Act within the time period required by the
Securities Act.

 

d. The Company shall use its best efforts to (i) register and qualify, in any
jurisdiction where registration and/or qualification is required, the
Registrable Securities covered by the Registration Statements under such other
securities or “blue sky” laws of such jurisdictions in the United States as the
Investors shall reasonably request in writing, (ii) prepare and file in those
jurisdictions such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be reasonably
necessary to maintain the effectiveness thereof during the Registration Period,
(iii) take such other actions as may be reasonably necessary to maintain such
registrations and qualifications in effect at all times during the Registration
Period, and (iv) take all other actions reasonably necessary or advisable to
qualify the Registrable Securities for sale in such jurisdictions; provided,
however, the Company shall not be required in connection therewith or as a
condition thereto to (x) qualify to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Section 3(d), (y)
subject itself to general taxation in any such jurisdiction, or (z) file a
general consent to service of process in any such jurisdiction.

 

e. Subject to Section 3(q) hereof, as promptly as practicable after becoming
aware of such event, the Company shall notify each Investor that holds
Registrable Securities of the happening of any event, of which the Company has
knowledge, as a result of which the prospectus included in any Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances in which they
were made, not misleading, and promptly prepare a supplement or amendment to any
Registration Statement to correct such untrue statement or omission, and deliver
such number of copies of such supplement or amendment to each Investor as such
Investor may reasonably request.

 

f. The Company shall use its best efforts to prevent the issuance of any stop
order or other suspension of effectiveness of any Registration Statement, and,
if such an order is issued, to obtain the withdrawal of such order at the
earliest practicable moment and to notify each Investor that holds Registrable
Securities (and, in the event of an underwritten offering, the managing
underwriters) of the issuance of such order and the resolution thereof.

 

g. The Company shall permit a single firm of counsel designated by the Investors
(“Legal

 

7

--------------------------------------------------------------------------------



 

Counsel”) to review such Registration Statement and all amendments and
supplements thereto (as well as all requests for acceleration or effectiveness
thereof), a reasonable period of time prior to their filing with the SEC (not
less than five (5) business days but not more than eight (8) business days) and
use commercially reasonable efforts to reflect in such documents any comments as
such counsel may reasonably propose (so long as such comments are provided to
the Company at least two (2) business days prior to the expected filing date)
(provided that the Company shall make the final decision as to the form and
content of each such document) and will not request acceleration of such
Registration Statement without prior notice to Legal Counsel. Any fees incurred
by Legal Counsel shall be governed by Section 6 of this Agreement.

 

h. The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other order from a court
or governmental body of competent jurisdiction, or (iv) such information has
been made generally available to the public other than by disclosure in
violation of this or any other agreement. The Company agrees that it shall, upon
learning that disclosure of such information concerning any Investor is sought
in or by a court or governmental body of competent jurisdiction or through other
means, give prompt notice to such Investor prior to making such disclosure, and
allow such Investor, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, such information.

 

i. The Company shall use its best efforts to cause all the Registrable
Securities covered by each Registration Statement to be listed on each
securities exchange on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange.

 

j. The Company shall provide a transfer agent and registrar, which may be a
single entity, for the Registrable Securities not later than the effective date
of the initial Registration Statement.

 

k. The Company shall cooperate with each Investor that holds Registrable
Securities being offered and the managing underwriter or underwriters as
reasonably requested by them with respect to an applicable Registration
Statement, if any, to facilitate the timely (i) preparation and delivery of
certificates (not bearing any restrictive legends) representing Registrable
Securities to be offered pursuant to such Registration Statement, and enable
such certificates to be registered in such names and in such denominations or
amounts, as the case may be, or (ii) crediting of the Registrable Securities to
be offered pursuant to a Registration Statement to the applicable account (or
accounts) with The Depository Trust Company through its Deposit/Withdrawal At
Custodian (DWAC) system, in any such case as such Investor or the managing
underwriter or underwriters, if any, may reasonably request.  Within three (3)
business days after a Registration Statement which includes Registrable
Securities becomes effective, the Company shall deliver, and shall cause legal
counsel selected by the Company to deliver, to the transfer agent for the
Registrable Securities (with copies to each Investor) an appropriate instruction
and an opinion of such counsel in the form required by the transfer agent in
order to issue the Registrable Securities free of restrictive legends.

 

8

--------------------------------------------------------------------------------



 

l. At the reasonable request of an Investor, the Company shall prepare and file
with the SEC such amendments (including post-effective amendments) and
supplements to a Registration Statement and any prospectus used in connection
with the Registration Statement as may be necessary in order to make changes to
the plan of distribution set forth in such Registration Statement.

 

m. The Company shall not, and shall not agree to, allow the holders of any
securities of the Company to include any of their securities (other than
Registrable Securities) in any Registration Statement filed pursuant to Section
2(a) hereof or any amendment or supplement thereto under Section 3(b) hereof
without the consent of Investors holding a majority-in-interest of the then
outstanding Registrable Securities.  In addition, the Company shall not include
any securities for its own account or the account of others in any Registration
Statement filed pursuant to Section 2(a) hereof or any amendment or supplement
thereto filed pursuant to Section 3(b) hereof without the consent of Investors
holding a majority-in-interest of the then outstanding Registrable Securities.

 

n. Reserved.

 

o. The Company shall comply with all applicable laws related to a Registration
Statement and offering and sale of securities and all applicable rules and
regulations of governmental authorities in connection therewith (including the
Securities Act and the Exchange Act and the rules and regulations promulgated by
the SEC).

 

p.  If required by the FINRA Corporate Financing Department, the Company shall
promptly effect a filing with FINRA pursuant to FINRA Rule 5110 (or successor
thereto) with respect to the public offering contemplated by resales of
securities under the Registration Statement (an “Issuer Filing”), and pay the
filing fee required by such Issuer Filing. The Company shall use its best
efforts to pursue the Issuer Filing until FINRA issues a letter confirming that
it does not object to the terms of the offering contemplated by the Registration
Statement.

 

q.  Notwithstanding anything to the contrary in Section 3(e), at any time after
the effective date of the applicable Registration Statement, the Company may
delay the effectiveness of any Registration Statement, other than the
Registration Statement filed pursuant to Section 2(a)(i) hereof, or suspend the
use of any prospectus forming a part of any Registration Statement, in its
reasonable, good faith discretion, due to the non-disclosure of material
non-public information concerning the Company the disclosure of which at the
time is not, in the good faith opinion of the Board of Directors of the Company
and its counsel, in the best interest of the Company and not, in the opinion of
counsel to the Company, otherwise required (a “Grace Period”); provided, that
the Company shall (i) promptly notify the Investors in writing of the existence
of a Grace Period (provided that in each notice the Company shall not be
required to disclose the content of such material non-public information to any
Investor) and the date on which the Grace Period will begin, and (ii) as soon as
practicable after such date may be determined, notify the Investors in writing
of the date on which the Grace Period ends; and, provided, further, that (A) no
Grace Period shall exceed forty-five (45) consecutive days, (B) during any three
hundred sixty five (365) day period, such Grace Periods shall not exceed an
aggregate of seventy-five (75) days, and (C) the first day of any Grace Period
must be at least ten (10) Trading Days after the last day

 

9

--------------------------------------------------------------------------------



 

of any prior Grace Period (each Grace Period that satisfies all of the
requirements of this Section 3(q) being referred to as an “Allowable Grace
Period”).  For purposes of determining the length of a Grace Period above, the
Grace Period shall begin on and include the date the Investors receive the
notice referred to in clause (i) and shall end on and include the later of the
date the Investors receive the notice referred to in clause (ii) and the date
referred to in such notice.  The provisions of Section 3(e) hereof shall not be
applicable during the period of any Allowable Grace Period, damages pursuant to
Section 3 of the Convertible Notes shall not accrue on any day during an
Allowable Grace Period, and the unavailability of a Registration Statement for
resales of the Registrable Securities on any day during an Allowable Grace
Period shall not constitute a “Registration Failure” (as defined in the
Convertible Notes).  Upon expiration of the Grace Period, the Company shall
again be bound by the first sentence of Section 3(e) with respect to the
information giving rise thereto unless such material non-public information is
no longer applicable.

 

4. OBLIGATIONS OF THE INVESTOR. In connection with the registration of the
Registrable Securities, each Investor shall have the following obligations:

 

a. It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of an Investor that such Investor shall furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it
as shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request. At least seven (7) business days prior to
the first anticipated filing date of a Registration Statement, the Company shall
notify each Investor of the information the Company requires from such
Investor.  Any such information shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein not misleading.  An Investor must
provide such information to the Company at least two (2) business days prior to
the first anticipated filing date of such Registration Statement if such
Investor elects to have any Registrable Securities included in the Registration
Statement.

 

b. Each Investor, by such Investor’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Investor has notified the Company in writing of such
Investor’s election to exclude all of the Investor’s Registrable Securities from
such Registration Statement.

 

c. In the event of an underwritten offering pursuant to Section 2(b) in which
any Registrable Securities of any Investor are to be included, such Investor
agrees to enter into and perform the Investor’s obligations under an
underwriting agreement, in usual and customary form, including customary
indemnification and contribution obligations (as applicable to selling security
holders generally), with the managing underwriter of such offering and take such
other actions as are reasonably required in order to expedite or facilitate the
disposition of such Investor Registrable Securities.

 

10

--------------------------------------------------------------------------------



 

d. Each Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(e) or 3(f), such
Investor will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until such Investor’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 3(e) or 3(f).

 

e.  Each Investor agrees that it will not effect any disposition or other
transfer of the Registrable Securities that would constitute a sale within the
meaning of the Securities Act other than transactions exempt from the
registration requirements of the Securities Act or pursuant to, and as
contemplated in, a Registration Statement, and that it will promptly notify the
Company of any material changes in the information set forth in a Registration
Statement furnished by or regarding such Investor or its plan of distribution
other than changes in the number of shares beneficially owned.

 

5. REGISTRATION FAILURE.  In the event of a Registration Failure (as defined in
the Convertible Notes), the Investors shall be entitled to such rights as set
forth in the Convertible Notes.

 

6. EXPENSES OF REGISTRATION. All reasonable expenses, other than underwriting
discounts and commissions, incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualification fees, printers and accounting fees, and
the fees and disbursements of counsel for the Company shall be borne by the
Company.  The Company shall also reimburse the Investors for the reasonable fees
and disbursements of Legal Counsel in the aggregate amount up to $25,000 per
registration in connection with registrations pursuant to Section 2 or 3 of this
Agreement.

 

7. INDEMNIFICATION. In the event any Registrable Securities are included in a
Registration Statement under this Agreement:

 

a. The Company will indemnify, hold harmless and defend (i) each Investor, (ii)
the directors, officers, partners, managers, members, employees, agents of each
Investor, and each Person who controls any Investor within the meaning of the
Securities Act or the Exchange Act, if any, (iii) any underwriter (as defined in
the Securities Act) for each Investor in connection with an underwritten
offering pursuant to Section 2(b) hereof, and (iv) the directors, officers,
partners, employees and each Person who controls any such underwriter within the
meaning of the Securities Act or the Exchange Act, if any (each, an “Indemnified
Person”), against any joint or several losses, claims, damages, liabilities or
expenses (collectively, together with actions, proceedings or inquiries by any
regulatory or self-regulatory organization, whether commenced or threatened, in
respect thereof, “Claims”) to which any of them may become subject insofar as
such Claims arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact in any Registration Statement, or any
amendment as supplement thereto, or any filing made under state securities laws
as required hereby, or the omission or alleged omission to state therein a
material fact required to be stated or necessary to make the statements therein
not misleading; (ii) any untrue statement or alleged untrue statement of a
material fact contained in any Prospectus, or any amendment or supplement
thereto, or the omission or alleged omission to state therein any material fact
necessary to make the statements made therein, in the light of the

 

11

--------------------------------------------------------------------------------



 

circumstances under which the statements therein were made, not misleading; or
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any other law, including any state securities law, or any rule
or regulation thereunder relating to the offer or sale of the Registrable
Securities (the matters in the foregoing clauses (i) through (iii) being,
collectively, “Violations”). The Company shall reimburse the Indemnified Person,
promptly as such expenses are incurred and are due and payable, for any
reasonable legal fees and other reasonable expenses incurred by them in
connection with investigating or defending any such Claim.  Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 7(a) (A) shall not apply to a Claim arising out of or
based upon a Violation to the extent that such Violation occurs in reliance upon
and in conformity with information furnished in writing to the Company by or on
behalf of any Indemnified Person expressly for use in connection with the
preparation of such Registration Statement or any such amendment thereof or
supplement thereto; and (B) shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of the
Company, which consent shall not be unreasonably withheld, conditioned or
delayed.  Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Person and shall survive
the transfer of the Registrable Securities by any of the Investors pursuant to
Section 10.

 

b. Promptly after receipt by an Indemnified Person under this Section 7 of
notice of the commencement of any action (including any governmental action),
such Indemnified Person shall, if a Claim in respect thereof is to be made
against the Company under this Section 7, deliver to the Company a written
notice of the commencement thereof, and the Company shall have the right to
participate in, and, to the extent the Company so desires, to assume control of
the defense thereof with counsel mutually satisfactory to the Company and the
Indemnified Person, as the case may be;

 

provided, however, that an Indemnified Person shall have the right to retain its
own counsel with the reasonable fees and expenses to be paid by the Company, if,
in the reasonable opinion of counsel for such Indemnified Person, the
representation by such counsel of the Indemnified Person and the Company would
be inappropriate due to actual or potential differing interests between such
Indemnified Person and any other party represented by such counsel in such
proceeding. The Company shall pay for only one separate legal counsel for the
Indemnified Persons, and such legal counsel shall be selected by the Investors.
The failure to deliver written notice to the Company within a reasonable time of
the commencement of any such action shall not relieve the Company of any
liability to the Indemnified Person under this Section 7, except to the extent
that the Company is actually prejudiced in its ability to defend such action. 
The Company shall not, without the prior written consent of the Indemnified
Persons, consent to entry of any judgment or enter into any settlement or other
compromise with respect to any Claim in respect of which indemnification or
contribution may be or has been sought hereunder (whether or not any such
Indemnified Party is an actual or potential party to such action or claim) which
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to the Indemnified Persons of a full release from all liability with
respect to such Claim or which includes any admission as to fault or culpability
on the part of any Indemnified Person.

 

c.  Each Investor will indemnify, hold harmless and defend (i) the Company, and
(ii) the

 

12

--------------------------------------------------------------------------------



 

directors, officers, partners, managers, members, employees, or agents of the
Company, if any (each, a “Company Indemnified Person”), against any Claims to
which any of them may become subject insofar as such Claims arise out of or are
based upon any violation or alleged violation by the Company of the Securities
Act, the Exchange Act, any other law, including any state securities law, or any
rule or regulation thereunder relating to the offer or sale of the Registrable
Securities, which occurs due to the inclusion by the Company in a Registration
Statement of false or misleading information about an Investor, where such
information was furnished in writing to the Company by or on behalf of such
Investor expressly for the purpose of inclusion in such Registration Statement. 
Such Investor shall reimburse the Company Indemnified Person, promptly as such
expenses are incurred and are due and payable, for any reasonable legal fees or
other reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything herein to the contrary, the
indemnity agreement contained in this Section 7(c) shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of the Investors, which consent shall not be unreasonably
withheld or delayed; and provided, further, however, that an Investor shall be
liable under this Section 7(c) for only that amount of a Claim as does not
exceed the net amount of proceeds received by such Investor as a result of the
sale of Registrable Securities pursuant to such Registration Statement. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Company Indemnified Person.

 

d.  Promptly after receipt by a Company Indemnified Person under this Section 7
of notice of the commencement of any action (including any governmental action),
such Company Indemnified Person shall, if a Claim in respect thereof is to be
made against any Investor under this Section 7, deliver to such Investor a
written notice of the commencement thereof, and such Investor shall have the
right to participate in, and, to the extent such Investor so desires, to assume
control of the defense thereof with counsel mutually satisfactory to such
Investor and such Company Indemnified Person.

 

PROVIDED, HOWEVER, that a Company Indemnified Person shall have the right to
retain its own counsel with the reasonable fees and expenses to be paid by the
applicable Investor, if, in the reasonable opinion of counsel for the Company,
the representation by such counsel of the Company Indemnified Person and the
Investor would be inappropriate due to actual or potential material differing
interests between the Company Indemnified Person and any other party represented
by such counsel in such proceeding. An Investor shall pay for only one separate
legal counsel for the Company Indemnified Persons, and such legal counsel shall
be selected by the Company. The failure to deliver written notice to the
Investor within a reasonable time of the commencement of any such action shall
not relieve the Investor of any liability to the Company Indemnified Person
under this Section 7, except to the extent that the Investor is actually
prejudiced in its ability to defend such action.  No Investor shall, without the
prior written consent of the Company Indemnified Person, consent to entry of any
judgment or enter into any settlement or other compromise with respect to any
Claim in respect of which indemnification or contribution may be or has been
sought hereunder (whether or not any such Company Indemnified Person is an
actual or potential party to such action or claim) which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to the
Company Indemnified Person of a full release from all liability with respect to
such Claim or which includes any admission as to fault or culpability on the
part of any Company Indemnified Person.

 

13

--------------------------------------------------------------------------------



 

8.  CONTRIBUTION.  If for any reason the indemnification provided for in Section
7(a) or 7(c) (as applicable) is unavailable to an Indemnified Person or Company
Indemnified Person (as applicable) or insufficient to hold it harmless, other
than as expressly specified therein, then the indemnifying party shall
contribute to the amount paid or payable by the Indemnified Person or Company
Indemnified Person (as applicable) as a result of the Claim in such proportion
as is appropriate to reflect the relative fault of the Indemnified Person or
Company Indemnified Person (as applicable) and the indemnifying party (provided
that the relative fault of any Company Indemnified Person shall be deemed to
include the fault of all other Company Indemnified Persons), as well as any
other relevant equitable considerations.  No Person guilty of fraudulent
misrepresentation within the meaning of Section 11(f) of the Securities Act
shall be entitled to contribution from any Person not guilty of such fraudulent
misrepresentation.  In no event shall the contribution obligation of an Investor
be greater in amount than the net amount of proceeds received by such Investor
as a result of the sale of Registrable Securities giving rise to such
contribution obligation pursuant to the applicable Registration Statement (net
of the aggregate amount of any damages or other amounts such Investor has
otherwise been required to pay (pursuant to Section 7(c) or otherwise) by reason
of such Investor’s untrue or alleged untrue statement or omission or alleged
omission).

 

9.  REPORTS UNDER THE 1934 ACT.  During the Reporting Period (as defined in the
Second Amendment), with a view to making available to the Investors the benefits
of Rule 144 promulgated under the Securities Act or any other similar rule or
regulation of the SEC that may at any time permit the Investors to sell
securities of the Company to the public without registration, the Company agrees
to:

 

a.  make and keep public information available, as those terms are understood
and defined in Rule 144;

 

b.  file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act so long as the Company remains
subject to such requirements and the filing of such reports and other documents
is required for the applicable provisions of Rule 144; and

 

c.  so long as any of the Investors owns Registrable Securities, promptly upon
request, furnish to such Investor (i) a written statement by the Company that it
has complied with the reporting requirements of the Exchange Act as required for
applicable provisions of Rule 144, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company and (iii) such other information as may be reasonably requested to
permit such Investor to sell such Registrable Securities pursuant to Rule 144
without registration.

 

10.  ASSIGNMENT OF REGISTRATION RIGHTS.  The rights under this Agreement shall
be automatically assignable by each Investor to any transferee of all or any
portion of the Registrable Securities (provided such transfer is permitted under
the Convertible Notes) if:  (i) such Investor agrees in writing with the
transferee or assignee to assign such rights, and a copy of such agreement is
furnished to the Company within a reasonable time after such assignment, (ii)
the Company is, within a reasonable time after such transfer or assignment,

 

14

--------------------------------------------------------------------------------



 

furnished with written notice of (a) the name and address of such transferee or
assignee, and (b) the securities with respect to which such registration rights
are being transferred or assigned, and (iii) the transferee or assignee agrees
in writing with the Company to be bound by all of the provisions contained
herein as applicable to the Investors.  In the event that an Investor transfers
all or any portion of its Registrable Securities pursuant to this Section, the
Company shall have up to ten (10) days to file any amendments or supplements
necessary to keep a Registration Statement current and effective pursuant to
Rule 415, and the commencement date of any Registration Failure (as defined in
the Convertible Notes) caused thereby will be extended by ten (10) days.

 

11.  AMENDMENT OF REGISTRATION RIGHTS.  Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with
written consent of the Company and the holders of a majority in interest of
then-outstanding Registrable Securities.  Any amendment or waiver effected in
accordance with this Section 11 shall be binding upon each of the Investors and
the Company.

 

12.  MISCELLANEOUS.

 

a.  A Person is deemed to hold, and be a holder of, shares of Common Stock or
other Registrable Securities whenever such Person owns of record or beneficially
through a “street name” holder such shares of Common Stock or other Registrable
Securities (or the Convertible Notes, Conversion Shares or other securities upon
exercise, conversion or exchange of which such Registrable Securities are
directly or indirectly issuable, without giving effect to any limitations on
exercise, conversion or exchange of the Convertible Notes, Conversion Shares or
other securities), and solely for purposes hereof, Registrable Securities shall
be deemed outstanding to the extent they are directly or indirectly issuable
upon exercise, conversion or exchange (as applicable) of the Convertible Notes,
Conversion Shares or other outstanding securities, Registrable Securities,
without giving effect to any limits on exercise, conversion or exchange of the
Convertible Notes, Conversion Shares or other securities.  If the Company
receives conflicting instructions, notices or elections from two or more Persons
with respect to the same Registrable Securities, the Company shall act upon the
basis of instructions, notice or election received from the registered owner of
such Registrable Securities (or the Convertible Notes or Conversion Shares or
other securities upon exercise, conversion, redemption or exchange of which such
Registrable Securities are directly or indirectly issuable).

 

b.  Any notices required or permitted to be given under the terms hereof shall
be sent by certified or registered mail (return receipt requested) or delivered
personally or by courier (including a recognized overnight delivery service) or
by electronic mail and shall be effective five days after being placed in the
mail, if mailed by regular United States mail, or upon receipt, if delivered
personally or by courier (including a recognized overnight delivery service) or
by electronic mail, in each case addressed to a party.  The addresses for such
communications shall be:

 

If to the Company:

 

Neos Therapeutics, Inc.

 

15

--------------------------------------------------------------------------------



 

2940 N. Hwy 360, Suite 400

Grand Prairie, TX 75050

Facsimile: (972) 408-1143

E-mail: reisenstadt@neostx.com

Attn: Richard Eisenstadt

 

With copy to:

 

Goodwin Procter LLP

100 Northern Avenue

Boston, MA 02210

Facsimile: (617) 801-8864

Email: jtheis@goodwinlaw.com

Attn: Joseph C. Theis, Jr., Esq.

 

If to an Investor:

 

c/o Deerfield Mgmt, L.P.
780 Third Avenue, 37th Floor
New York, NY  10017
Fax:  (212) 599-3075
Email:  dclark@deerfield.com

Attn:  David J. Clark, Esq.

 

With a copy to:

 

Katten Muchin Rosenman LLP
575 Madison Avenue
New York, NY  10022
Fax:  (212) 940-8776

Email: mark.fisher@kattenlaw.com and mark.wood@kattenlaw.com
Attn:  Mark I. Fisher, Esq.

Mark D. Wood, Esq.

 

Each party shall provide notice to the other party of any change in address.

 

c.  Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

 

d.  Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.  Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City of New York, borough of Manhattan.  Each
party hereby irrevocably submits to the exclusive

 

16

--------------------------------------------------------------------------------



 

jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.  The parties hereby waive
all rights to a trial by jury.  If either party shall commence an action or
proceeding to enforce any provision of this Agreement, then the prevailing party
in such action or proceeding shall be reimbursed by the other party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

e.  This Agreement, the Convertible Notes and the Facility Agreement (including
all schedules and exhibits thereto), including the Second Amendment, constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof.  This Agreement, the Convertible Notes and the Facility Agreement
(including all schedules and exhibits thereto), including the Second Amendment,
supersede all prior agreements and understandings among the parties hereto with
respect to the subject matter hereof.

 

f.  Subject to the requirements of Section 10 hereof, this Agreement shall inure
to the benefit of and be binding upon the successors and assigns of each of the
parties hereto, and the provisions of Sections 7 and 8 hereof shall inure to the
benefit of, and be enforceable by, each Indemnified Person and Company
Indemnified Person (as applicable).

 

g.  The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

 

h.  This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement.  This Agreement, once executed by a party, may be delivered to the
other party hereto by electronic transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.

 

i.  Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other parties may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

j.  The Company acknowledges that a breach by it of its obligations hereunder
will cause irreparable harm to the Investors by vitiating the intent and purpose
of the transactions contemplated hereby.  Accordingly, the Company acknowledges
that the remedy at law for breach of its obligations hereunder will be
inadequate and agrees, in the event of a breach or

 

17

--------------------------------------------------------------------------------



 

threatened breach by the Company of any of the provisions hereunder, that the
Investors shall be entitled, in addition to all other available remedies in law
or in equity, to an injunction or injunctions to prevent or cure breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions hereof, without the necessity of showing economic loss and without
any bond or other security being required.

 

k.  The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.

 

l.  In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.

 

m.  In the event an Investor shall sell or otherwise transfer any of such
holder’s Registrable Securities, each transferee shall be allocated a pro rata
portion of the number of Registrable Securities included in a Registration
Statement for such transferor.

 

n.  There shall be no oral modifications or amendments to this Agreement.  This
Agreement may be modified or amended only in writing.

 

o.  The Company shall not grant any Person any registration rights with respect
to shares of Common Stock or any other securities of the Company to the extent
such registration rights limit in any way the number of Registrable Securities
that could be included in any Registration Statement pursuant to Rule 415 and
shall not otherwise enter into any agreement that is inconsistent with the
rights granted to the Investors hereunder.

 

p.  The obligations of each Investor hereunder are several and not joint with
the obligations of any other Investor, and no provision of this Agreement is
intended to confer any obligations on any Investor vis-à-vis any other
Investor.  Nothing contained herein, and no action taken by any Investor
pursuant hereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated herein.

 

q.  Unless the context otherwise requires, (i) all references to Sections,
Schedules or Exhibits are to Sections, Schedules or Exhibits contained in or
attached to this Agreement, (ii) words in the singular or plural include the
singular and plural, and pronouns stated in either the masculine, the feminine
or neuter gender shall include the masculine, feminine and neuter, and (ii) the
use of the word “including” in this Agreement shall be by way of example rather
than limitation.

 

[Remainder of page left intentionally blank]

 

[Signature page follows]

 

18

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned Investors and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.

 

 

 

COMPANY:

 

 

 

NEOS THERAPEUTICS, INC., a Delaware corporation

 

 

 

By:

/s/ Richard Eisenstadt

 

Name:

Richard Eisenstadt

 

Title:

Chief Financial Officer, Secretary and Treasurer

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned Investors and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.

 

 

INVESTORS:

 

 

 

DEERFIELD PRIVATE DESIGN FUND III, L.P.

 

 

 

By: Deerfield Mgmt, L.P., its General Partner

 

By: J.E. Flynn Capital, LLC, its General Partner

 

 

 

By:

/s/ David J. Clark

 

Name:

David J. Clark

 

Title:

Authorized Signatory

 

 

 

DEERFIELD SPECIAL SITUATIONS FUND, L.P.

 

 

 

By: Deerfield Mgmt, L.P., its General Partner

 

By: J.E. Flynn Capital, LLC, its General Partner

 

 

 

 

 

By:

/s/ David J. Clark

 

Name:

David J. Clark

 

Title:

Authorized Signatory

 

20

--------------------------------------------------------------------------------